DETAILED ACTION
This Office Action is in response to Applicant’s application 17/041,918 filed on September 25, 2020 in which claims 1-9, 11, 16-20, 22, 25-26 and 29-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 25, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    680
    672
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0006105 (Kim) and U.S. 2016/0240141 (Lee).

    PNG
    media_image2.png
    685
    764
    media_image2.png
    Greyscale
Regarding claim 1, Kim discloses a display device comprising:  
a display region, PXA [0098], that is non-rectangular, as shown; and 
a frame region, PPA [0103], disposed around the display region, as shown, the display region including 

    PNG
    media_image3.png
    539
    609
    media_image3.png
    Greyscale
a plurality of data signal lines, Dj [0122], configured to transmit a data signal, as described, [0009]
a plurality of scan signal lines, Si [0122],  intersecting with the plurality of data signal lines, as shown
a plurality of light-emission control lines, Ei [0077], and 

    PNG
    media_image4.png
    566
    591
    media_image4.png
    Greyscale
a plurality of pixel circuits, see Figure 4, provided so as to correspond to points of intersection between the plurality of data signal lines and the plurality of scan signal lines, [0104-105] and as shown in Figure 4 the display device comprising: 

    PNG
    media_image5.png
    475
    701
    media_image5.png
    Greyscale
a drive circuit, e.g. EDV or SDV [0057-59], electrically connected to any one of the plurality of data signal lines, the plurality of scan signal lines and the plurality of light-emission control lines, as shown and described at [0057-59], the frame region PPA/P2, including 

    PNG
    media_image6.png
    420
    504
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    454
    614
    media_image7.png
    Greyscale
a first routed wire, e.g. E [0104] or S [0113]  or D [0236] or SAU [0113, 223], extending from one of the plurality of scan signal lines, one of the plurality of light-emission control lines, or one of the plurality of data signal lines, as shown, the first routed wire being electrically connected to the drive circuit, as shown see also Figure 4, the first routed wire, e.g. D [0236] in Figure 10 or EP in Figure 11 or SAU [0113, 223] in Figure 14, being included in a first metal layer, as annotated, the display device comprising a first conductive film, e.g. 
    PNG
    media_image8.png
    461
    695
    media_image8.png
    Greyscale
SCL [0224] in Figure 10 or Vint1 in Figure 11 or SRL [0223] in Figure 14, included in a second metal layer, as annotated, the first routed wire and the first conductive film overlapping each other via an inorganic insulating film, e.g. IL2 and or IL2 [0191].
Kim does not disclose a plurality of sub-pixel circuits provided so as to correspond to points of intersection between the plurality of data signal lines and the plurality of scan signal lines.

    PNG
    media_image9.png
    543
    446
    media_image9.png
    Greyscale
Lee is directed to OLED displays.  Lee discloses a display device comprising: 
a display region, 30 [0038], that is non-rectangular, e.g. circular [0038] as shown; and 
a frame region, 40 [0048], disposed around the display region, as shown, the display region including 
a plurality of data signal lines, Dm [0047], configured to transmit a data signal, 
a plurality of scan signal lines, Sn [0047] intersecting with the plurality of data signal lines, as shown,

    PNG
    media_image10.png
    664
    401
    media_image10.png
    Greyscale
a plurality of light-emission control lines, EMn [0047], and 
a plurality of sub-pixel circuits, see Figure 4 and description of [0046], provided so as to correspond to points of intersection between the plurality of data signal lines and the plurality of scan signal lines, as shown in Figure 4 and described at [0059], the display device comprising: 

    PNG
    media_image11.png
    581
    637
    media_image11.png
    Greyscale
a drive circuit, e.g. DC1 [0062] electrically connected to any one of the plurality of data signal lines, the plurality of scan signal lines and the plurality of light-emission control lines, as described at [0070] and shown, the frame region including a first routed wire, e.g. SL1 [0070], extending from one of the plurality of scan signal lines, one of the plurality of light-emission control lines, or one of the plurality of data signal lines, as described at [0070], the first routed wire being electrically connected to the drive circuit, as shown and described at [0070]. 
Taken as a whole, the prior art is directed to OLED displays.  Lee teaches that a pixel may comprised of subpixels.  An artisan would recognize that the use of subpixels is used in the display are to improve the resolution of the display.  An artisan would find it desirable to improve display resolution.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a plurality of sub-pixel circuits provided so as to correspond to points of intersection between the plurality of data signal lines and the plurality of scan signal lines as taught by Lee to improve the resolution of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5 which depends upon claim 1, at Figure 14, Kim teaches and embodiment wherein the first routed wire, e.g. SAU [0113, 0223], is electrically connected to one of the plurality of scan signal lines included in the first metal layer, as described, and the drive circuit transmits a signal to one of the plurality of scan signal lines, as shown and described.
Regarding claim 8 which depends upon claim 1, Kim and Lee teach the drive circuit is disposed in the frame region so as to be along the non-rectangular display region.
Regarding claim 11 which depends upon claim 1, Kim suggests the first conductive film is electrically floating i.e. floats with the voltage of the scan line SAL, SCL at Figure 14.
Regarding claim 22 which depends upon claim 1, Kim teaches the frame region includes a third routed wire, e.g. E,  electrically connected to the first routed wire, see pixel circuit at Figure 2, and the first routed wire and the drive circuit are electrically connected together via the third routed wire, e.g. Dj.  Examiner notes that all the wires are electrically connected via the pixel circuit.
Allowable Subject Matter
Claims 2-4, 6-7, 9, 16-20, 25-26, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2 the prior art does not disclose the device of claim 1, wherein the first routed wire has a wide portion widening the first routed wire locally, and the first conductive film overlaps the wide portion.
Claims 3-4 depend directly on claim 2 and are allowable on that basis.
Regarding claim 6 the prior art does not disclose the device of claim 1, wherein the drive circuit is disposed in the frame region so as to be along an edge of the display region, the drive circuit transmit a signal to one of the plurality of scan signal lines, one of the plurality of light-emission control lines, or one of the plurality of data signal lines via the first routed wire, the non-rectangular display region comprises at least one corner whose edge is curved or inclined, and the first routed wire and the first conductive film are disposed between the drive circuit and the at least one corner where Examiner notes there is only one ‘edge’ of the display region which is at the interface between the display region and the frame region.
Claims 25 -26 depend upon claim 6 and are allowable on that basis.
Regarding claim 7 the prior art does not disclose the device of claim 1, wherein the drive circuit is disposed along a curved edge of the display region, the drive circuit transmits a signal to one of the plurality of scan signal lines, one of the plurality of light-emission control lines, or one of the plurality of data signal lines via the first routed wire, and the first routed wire and the first conductive film are disposed between the drive circuit and the curved edge where Examiner notes there is only one ‘curved edge’ of the display region which is at the interface between the display region and the frame region.
Regarding claim 9 the prior art does not disclose the device of claim 1, wherein the first conductive film has an arcuate shape whose width increases from a middle toward both ends of the first conductive film in a plan view.
Regarding claim 16 the prior art does not disclose the device of claim 11, comprising: a second routed wire adjacent to the first routed wire and included in the first metal layer; and a second conductive film included in the second metal layer, wherein the second routed wire and the second conductive film overlap each other via the inorganic insulating film, and the second conductive film is electrically floating and electrically isolated from the first conductive film adjacent to the second conductive film.
Regarding claim 17 the prior art does not disclose the device of claim 11, comprising: a second routed wire adjacent to the first routed wire and included in the first metal layer; and a second conductive film included in the second metal layer, wherein the second routed wire and the second conductive film overlap each other via the inorganic insulating film, the second conductive film is electrically connected to the first conductive film adjacent to the second conductive film, and the electrically connected first and second conductive films are electrically floating.
Regarding claim 18 the prior art does not disclose the device of claim 1, comprising: a stack of, in sequence, the first metal layer, the inorganic insulating film, the second metal layer, a different inorganic insulating film, and a third metal layer; a second routed wire adjacent to the first routed wire and included in the first metal layer; and a second conductive film adjacent to the first conductive film and included in the second metal layer, wherein the second routed wire and the second conductive film overlap each other via the inorganic insulating film, and the first and second conductive films are electrically connected together via the third metal layer, the first and second conductive films each having an island-shape.
Claims 19-20 depend directly on claim 18 and are allowable on that basis.
Regarding claim 29 the prior art does not disclose the device of claim 22, comprising: a second routed wire adjacent to the first routed wire and included in the first metal layer; and a fifth routed wire routed to the frame region, wherein the second routed wire and the drive circuit are electrically connected together via the fifth routed wire, and the third and fifth routed wires overlap each other via the inorganic insulating film, the display device comprising fourth and seventh routed wires closer to a middle of the display region than the first routed wire is, the fourth and seventh routed wires overlapping the first conductive film via the inorganic insulating film, wherein the fourth routed wire and the drive circuit are electrically connected together via a sixth routed wire, the seventh routed wire and the drive circuit are electrically connected together via an eighth routed wire, and the sixth and eighth routed wires overlap each other via the inorganic insulating film, wherein an overlap between the third and fifth routed wires is larger in area than an overlap between the sixth and eighth routed wires.
Claim 30 depends upon claim 29 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893